               Case 1:19-cv-07777-GBD-OTW Document 234
                                                   232 Filed 10/23/20
                                                             10/16/20 Page 1 of 3



                                                            MEMO ENDORSED
          October 16, 2020

          Hon. Ona T. Wang
          United States Magistrate Judge
          United States District Court
          Southern District of New York
          500 Pearl St., Courtroom 20D
          New York, NY 10007

                 RE:     Make the Road New York, et al. v. Ken Cuccinelli, et al., 19-cv-7993; State of
                         New York, et al. v. U.S. Dep’t of Homeland Security, et al., 19-cv-7777

          Dear Judge Wang:

                         The parties in these consolidated cases submit this joint letter motion respectfully
          requesting that the Court set the following agreed deadlines. Plaintiffs filed amended complaints
          adding new claims relating to the Federal Vacancies Reform Act on October 2, 2020.
          Defendants’ response to the amended complaints is currently due on October 16,
          2020. Defendants have stated that they intend to move to dismiss the new claims, and Plaintiffs
          have stated that they intend to move for summary judgment on those claims. The parties have
          conferred on a schedule for Defendants’ response and for briefs on the anticipated motions, and
          jointly propose the following schedule:

                         The parties jointly propose the following schedule:

                         1) October 27, 2020 – Plaintiffs’ Motion for Partial Summary Judgment.

                         2) November 17, 2020 – Defendants’ Response in Opposition and Cross-Motion
                            to Dismiss.

                         3) December 10, 2020 – Plaintiffs’ Reply and Opposition to Defendants’ Cross-
                            Motion.

                         4) December 18, 2020 – Defendants’ Reply.

          The parties respectfully request that the Court set the briefing schedule requested herein.

SO ORDERED:
                                                Respectfully,

Application GRANTED.                            By: /s/ Jonathan Hurwitz


                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
_____________________________
                                                Andrew J. Ehrlich
Ona T. Wang              10/23/20               Jonathan H. Hurwitz
United States Magistrate Judge                  Elana R. Beale

                                                           1
Case 1:19-cv-07777-GBD-OTW Document 234
                                    232 Filed 10/23/20
                                              10/16/20 Page 2 of 3




                        Robert J. O’Loughlin
                        Daniel S. Sinnreich
                        Amy K. Bowles
                        Leah J. Park

                        1285 Avenue of the Americas
                        New York, New York 10019-6064
                        (212) 373-3000
                        aehrlich@paulweiss.com
                        jhurwitz@paulweiss.com
                        ebeale@paulweiss.com
                        roloughlin@paulweiss.com
                        dsinnreich@paulweiss.com
                        abowles@paulweiss.com
                        lpark@paulweiss.com


                        CENTER FOR CONSTITUTIONAL RIGHTS
                        Ghita Schwarz
                        Baher Azmy

                        666 Broadway
                        7th Floor
                        New York, New York 10012
                        (212) 614-6445
                        gschwarz@ccrjustice.org
                        bthomas@ccrjustice.org
                        bazmy@ccrjustice.org


                        THE LEGAL AID SOCIETY
                        Susan E. Welber, Staff Attorney, Law Reform Unit
                        Kathleen Kelleher, Staff Attorney, Law Reform Unit
                        Susan Cameron, Supervising Attorney, Law Reform Unit
                        Hasan Shafiqullah, Attorney-in-Charge, Immigration Law
                        Unit

                        199 Water Street, 3rd Floor
                        New York, New York 10038
                        (212) 577-3320
                        sewelber@legal-aid.org
                        kkelleher@legal-aid.org
                        scameron@legal-aid.org
                        hhshafiqullah@legal-aid.org


                        Attorneys for Plaintiffs Make the Road New York, African

                                  2
    Case 1:19-cv-07777-GBD-OTW Document 234
                                        232 Filed 10/23/20
                                                  10/16/20 Page 3 of 3




                                Services Committee, Asian American Federation, Catholic
                                Charities Community Services (Archdiocese of New York),
                                and Catholic Legal Immigration Network, Inc.


                                LETITIA JAMES
                                Attorney General of the State of New York

                                By: /s/ Ming-Qi Chu
                                Ming-Qi Chu
                                   Section Chief, Labor Bureau
                                Matthew Colangelo
                                   Chief Counsel for Federal Initiatives
                                Elena Goldstein
                                   Deputy Bureau Chief, Civil Rights
                                Amanda Meyer, Assistant Attorney General
                                Abigail Rosner, Assistant Attorney General
                                Office of the New York State Attorney General
                                New York, New York 10005
                                Phone: (212) 416-8689
                                Ming-qi.chu@ag.ny.gov

                                Attorneys for the States of New York, Connecticut, and
                                Vermont and the City of New York

AUDREY STRAUSS                                JEFFREY BOSSERT CLARK
Acting United States Attorney                 Acting Assistant Attorney General

                                              ALEXANDER K. HAAS
                                              Director, Federal Programs Branch

                                              /s/ Joshua M. Kolsky                   _
                                              ERIC J. SOSKIN
                                              Senior Trial Counsel
                                              KERI L. BERMAN
                                              KUNTAL V. CHOLERA
                                              JOSHUA M. KOLSKY, DC Bar No. 993430
                                              U.S. Dept. of Justice, Civil Division,
                                              Federal Programs Branch
                                              1100 L Street, N.W., Rm. 12002
                                              Washington, DC 20001
                                              Phone: (202) 305-7664
                                              Fax: (202) 616-8470
                                              Email: joshua.kolsky@usdoj.gov
                                              Counsel for Defendants



                                          3
